DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Furuichi et al. US 20190286026. 
Regarding claim 1, Furuichi et al. discloses:
A heating device comprising: 
a heating rotator (20) (FIG. 2); 
a pressure rotator (21) (FIG. 2) configured to press against the heating rotator to form a nip through which a recording medium is conveyed; 
a planar heater (22) (FIG. 3) including a plurality of heat generators (31) (FIG. 3) arranged side by side and at least one separation region between the plurality of heat generators (FIGs. 10 and 12); and 
a holder (23) (FIG. 20) holding the planar heater and contacting the planar heater in a pressure direction in which the pressure rotator presses the heating rotator, the holder including at least one clearance structure (recessed portions) (FIGs. 2 and 20) configured to cause a contact area between the planar heater and a portion of the holder corresponding to the at least one separation region to be smaller than a contact area between the planar heater and a portion of the holder not corresponding to the at least one separation region (the separation region is smaller than the area not corresponding to the separation region, therefore the contact area is smaller) (FIGs 10 and 20).
Regarding claim 2, Furuichi et al. discloses:
wherein the planar heater includes an electrode (34) (FIG. 12) and a conductor (33) (FIG. 12) coupling the electrode to the plurality of heat generators, 
wherein each of the plurality of heat generators includes a connection portion extending in a direction intersecting an arrangement direction of the plurality of heat generators and being coupled to the conductor (FIG. 12), and 
wherein the clearance structure is disposed corresponding to the connection portion (the recessed portions of the holder extend the entire length of the heater including the connection portion).
Regarding claim 3, Furuichi et al. discloses:
wherein, in a direction intersecting an arrangement direction of the plurality of heat generators, a portion of the planar heater that contacts the portion of the holder corresponding to the at least one separation region is outside a region in which the plurality of heat generators are disposed (recessed portions are outside the region of the heat generators) (FIG. 2). 
Regarding claim 4, Furuichi et al. discloses:
wherein the clearance structure includes a non-contact portion that does not bring the holder into contact with the planar heater (FIG. 2).
Regarding claim 5, Furuichi et al. discloses:
	wherein the planar heater includes a plurality of separation regions (FIG. 12), and the holder includes a plurality of clearance structures (FIG. 2), and 
	wherein at least one of widths of the plurality of clearance structures in an arrangement direction of the plurality of heat generators or widths of the plurality of clearance structures in a direction intersecting the arrangement direction are different from each other (FIG. 2).
Regarding claim 7, Furuichi et al. discloses:
wherein at least one of the plurality of heat generators includes a wide portion extending from a portion of the at least one of the plurality of heat generators corresponding to the at least one separation region in a direction intersecting an arrangement direction of the 0 plurality of heat generators (FIG. 11).
Regarding claim 8, Furuichi et al. discloses:
wherein a nip between the heating rotator and the pressure rotator covers the wide portion (FIG. 2).
Regarding claim 9, Furuichi et al. discloses:
	A fixing device (9) (FIG. 1) comprising the heating device according to claim 1.
Regarding claim 10, Furuichi et al. discloses:
	An image forming apparatus comprising the fixing device according to claim 9 (FIG. 1).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the prior art of record does not disclose or suggest the recited “wherein at least one of widths of the clearance structures in the arrangement direction, widths of the clearance structures in the direction intersecting the arrangement direction, or shapes of the clearance structures are different from each other” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852